Exhibit @NFX is periodically published to keep shareholders aware of current operating activities at Newfield.It may include estimates of expected production volumes, costs and expenses, recent changes to hedging positions and commodity pricing. May 21, 2009 We added additional natural gas hedges to our 2010 positions (highlighted). The following tables update our complete hedge positions. NATURAL GAS HEDGE POSITIONS The following hedge positions for the second quarter of 2009 and beyond are as of May 21, 2009: Second Quarter Weighted Average Range Volume Fixed Floors Collars Floor Ceiling 21,950 MMMBtus $ 7.81 — 13,485 MMMBtus — — $ 8.00 — $11.83 $ 8.00 $ 8.97 — $14.37 Third Quarter Weighted Average Range Volume Fixed Floors Collars Floor Ceiling 22,150 MMMBtus $ 7.81 — 13,620 MMMBtus — — $ 8.00 — $11.83 $ 8.00 $ 8.97 — $14.37 Fourth Quarter Weighted Average Range Volume Fixed Floors Collars Floor Ceiling 26,120 MMMBtus $ 7.34 — 8,435 MMMBtus — — $ 8.23 — $11.20 $ 8.00 — $8.50 $ 8.97 — $14.37 First Quarter 2010 Weighted Average Range Volume Fixed Floors Collars Floor Ceiling 31,800 MMMBtus $ 6.79 — 5,700 MMMBtus — — $ 8.50 — $10.44 $ 8.50 $ 10.00 — $11.00 Second Quarter 2010 Weighted Average Range Volume Fixed Floors Collars Floor Ceiling 34,850 MMMBtus $ 6.41 — Third Quarter 2010 Weighted Average Range Volume Fixed Floors Collars Floor Ceiling 35,200 MMMBtus $ 6.41 — Fourth Quarter 2010 Weighted Average Range Volume Fixed Floors Collars Floor Ceiling 25,270 MMMBtus $ 6.47 — The following table details the expected impact to pre-tax income from the settlement of our derivative contracts, outlined above, at various NYMEX gas prices, net of premiums paid for these contracts (in millions). Gas Prices $ 4.00 $ 5.00 $ 6.00 $ 7.00 $ 8.00 $ 9.00 2009 2nd Quarter $ 137 $ 102 $ 66 $ 31 $ (5 ) $ (27 ) 3rd Quarter $ 138 $ 103 $ 67 $ 31 $ (5 ) $ (27 ) 4th Quarter $ 123 $ 88 $ 54 $ 19 $ (15 ) $ (43 ) Total 2009 $ 398 $ 293 $ 187 $ 81 $ (25 ) $ (97 ) 2010 1st Quarter $ 114 $ 77 $ 40 $ 2 $ (35 ) $ (70 ) 2nd Quarter $ 84 $ 49 $ 14 $ (21 ) $ (56 ) $ (91 ) 3rd Quarter $ 85 $ 49 $ 14 $ (21 ) $ (56 ) $ (91 ) 4th Quarter $ 62 $ 37 $ 12 $ (13 ) $ (39 ) $ (64 ) Total 2010 $ 345 $ 212 $ 80 $ (53 ) $ (186 ) $ (316 ) In the Rocky Mountains, we hedged basis associated with 40% of the proved producing fields from January 2009 through full-year 2012. The weighted average hedged differential during this period was $(0.976) per Mmbtu. Approximately 13% of our natural gas production correlates to Houston Ship Channel, 8% to Transco Zone 0, 36% to CenterPoint/East, 16% to Panhandle Eastern Pipeline, 7% to Waha, 9% to Colorado Interstate, 11% to others. CRUDE OIL HEDGE POSITIONS The following hedge positions for the second quarter of 2009 and beyond are as of May 21, 2009: Second Quarter Weighted Average Range Volume Fixed Floors Collars Floor Ceiling 819,000 Bbls $ 128.93 — 819,000 Bbls — $ 107.11 — $ 104.50 — $109.75 — Third Quarter Weighted Average Range Volume Fixed Floors Collars Floor Ceiling 828,000 Bbls $ 128.93 — 828,000 Bbls — $ 107.11 — $ 104.50 — $109.75 — Fourth Quarter Weighted Average Range Volume Fixed Floors Collars Floor Ceiling 828,000 Bbls $ 128.93 — 828,000 Bbls — $ 107.11 — $ 104.50 — $109.75 — First Quarter Weighted Average Range Volume Fixed Floors Collars Floor Ceiling 90,000 Bbls $ 93.40 — 810,000 Bbls — — $ 127.97— $170.00 $ 125.50 — $130.50 $ 170.00 Second Quarter Weighted Average Range Volume Fixed Floors Collars Floor Ceiling 90,000 Bbls $ 93.40 — 819,000 Bbls — — $ 127.97— $170.00 $ 125.50 — $130.50 $ 170.00 Third Quarter Weighted Average Range Volume Fixed Floors Collars Floor Ceiling 90,000 Bbls $ 93.40 — 828,000 Bbls — — $ 127.97— $170.00 $ 125.50 — $130.50 $ 170.00 Fourth Quarter Weighted Average Range Volume Fixed Floors Collars Floor Ceiling 90,000 Bbls $ 93.40 — 828,000 Bbls — — $ 127.97— $170.00 $ 125.50 — $130.50 $ 170.00 The following table details the expected impact to pre-tax income from the settlement of our derivative contracts, outlined above, at various NYMEX oil prices, net of premiums paid for these contracts (in millions). Oil Prices $40.00 $50.00 $60.00 $70.00 $80.00 2009 2nd Quarter $121 $105 $89 $72 $ 56 3rd Quarter $123 $106 $90 $73 $ 56 4th Quarter $145 $134 $122 $112 $101 Total 2009 $389 $345 $301 $257 $213 2010 1st Quarter $69 $59 $50 $42 $ 33 2nd Quarter $69 $60 $51 $42 $ 33 3rd Quarter $70 $61 $52 $42 $ 33 4th Quarter $70 $61 $52 $42 $33 Total 2010 $278 $241 $205 $168 $132 We provide information regarding our outstanding hedging positions in our annual and quarterly reports filed with the SEC and in our electronic publication @NFX.This publication can be found on Newfield’s web page at http://www.newfield.com.
